Exhibit 10.2

 

EXECUTION COPY

 

June 22, 2015

 

Allied Motion Technologies Inc.

495 Commerce Drive Suite 3

Amherst, NY 14228

 

Re:                             Amendment No. 2 to Note Agreement

 

Ladies and Gentlemen:

 

Reference is made to that certain Note Agreement, dated as of October 18, 2013
(as amended by Amendment No. 1 to Note Agreement dated October 20, 2014, the
“Note Agreement”), among Allied Motion Technologies Inc., a Colorado corporation
(the “Company”), and the purchasers named in the Purchaser Schedule attached
thereto.  Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Note Agreement.

 

The Company has requested that the Required Holder(s) agree to modify the Note
Agreement as set forth below.  Subject to the terms and conditions hereof, and
provided that the Company agrees to the modifications of the Note Agreement set
forth below, the Required Holder(s) are willing to agree to the Company’s
requests.

 

Accordingly, and in accordance with the provisions of paragraph 12C of the Note
Agreement, the parties hereto agree as follows:

 

SECTION 1.                         Amendments.  Effective on the Effective Date
(as defined in Section 2 hereof), the Note Agreement is amended as follows:

 

1.1.                            Amendment to Paragraph 5A.  Paragraph 5A of the
Notes Agreement is hereby amended by (a) amending and restating clauses (i) and
(ii) thereof in their entirety to read as follows:

 

“(i)                               as soon as practicable and in any event
within 45 days after the end of each quarterly period (other than the last
quarterly period) in each fiscal year, consolidated statements of income,
stockholders’ equity and cash flows of the Company and its Subsidiaries for the
period from the beginning of the current fiscal year to the end of such
quarterly period, and a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarterly period, setting forth in each case
in comparative form figures for the corresponding period in the preceding fiscal
year, all in reasonable detail and prepared in accordance with GAAP applicable
to quarterly financial statements and certified by an authorized financial
officer of the Company as fairly presenting, in all material respects, the
financial position of the Company and its Subsidiaries and their results of
operations and cash flows, subject to changes resulting

 

--------------------------------------------------------------------------------


 

from year-end adjustments; provided, however, that delivery within the time
period specified above pursuant to clause (iii) below of copies of the Quarterly
Report on Form 10-Q of the Company for such quarterly period (including all
financial statement exhibits and all financial statements incorporated by
reference therein) prepared in compliance with the requirements therefor and
filed with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this clause (i) with respect to the consolidated statements;

 

(ii)                                  as soon as practicable and in any event
within 120 days after the end of each fiscal year, consolidated statements of
income and cash flows and a consolidated statement of stockholders’ equity of
the Company and its Subsidiaries for such year, and a consolidated balance sheet
of the Company and its Subsidiaries as at the end of such year, setting forth in
each case in comparative form corresponding consolidated figures from the
preceding annual audit, all in reasonable detail and prepared in accordance with
GAAP and, as to the consolidated statements, accompanied by an opinion thereon
of independent public accountants of recognized national standing selected by
the Company and acceptable to the Required Holder(s), which opinion shall state
that such financial statements present fairly, in all material respects, the
financial position of the Company and its Subsidiaries and the results of their
operations and cash flows and have been prepared in accordance with GAAP, that
the examination of such accountants in connection with such financial statements
has been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in such circumstances,
and shall not be subject to any “going concern” or like qualification or
exception or any qualification as to the scope of the audit; provided, however,
that delivery within the time period specified above pursuant to clause
(iii) below of copies of the Annual Report on Form 10-K of the Company for such
fiscal year (including all financial statement exhibits and all financial
statements incorporated by reference therein) prepared in compliance with the
requirements therefor and filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this clause (ii);”

 

and (b) amending clause (viii) thereof by deleting the reference to “and
consolidating” contained therein.

 

SECTION 2.                         Conditions Precedent.  This letter shall
become effective as of the date (the “Effective Date”) upon which each of the
following conditions is satisfied:

 

2.1.                            Documents.  Each holder of a Subordinated Note
shall have received original counterparts or, if satisfactory to such holder,
certified or other copies of all of the following, each duly executed and
delivered by the party or parties thereto, in form and substance satisfactory to
such holder, dated the date hereof unless otherwise indicated, and on such date
in full force and effect:

 

(a)                                 a copy of this letter, duly executed by the
Company and the Required Holder(s);  and

 

2

--------------------------------------------------------------------------------


 

(b)                                 a copy of the attached Guarantor
Acknowledgment and Agreement, duly executed by the Subsidiary Guarantors.

 

2.2.                            Credit Agreement.  Each holder of a Subordinated
Note shall have received a copy of the Credit Agreement (as amended and restated
as of April 29, 2015) certified by a Responsible Officer of the Company as being
a true, correct and complete copy thereof.

 

2.3.                            Fees and Expenses.  The Company shall have paid
the fees and expenses of special counsel to the holders of the Subordinated
Notes that have been presented to the Company as of the Effective Date.

 

2.4.                            Representations and Warranties.  The
representations and warranties of the Company in Section 3 hereof shall be true
and correct on the Effective Date.

 

2.5.                            Proceedings.  All corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incident thereto shall be satisfactory in
substance and form to counsel to the holders of the Subordinated Notes, and each
holder of the Subordinated Notes shall have received all such counterpart
originals or certified or other copies of such documents as it may reasonably
request.

 

SECTION 3.                         Representations and Warranties.  To induce
the holders of the Subordinated Notes to execute and deliver this letter, the
Company hereby represents, warrants and covenants that (1) the execution and
delivery of this letter have been duly authorized by all necessary corporate
action on behalf of the Company and each Subsidiary Guarantor and this letter
has been executed and delivered by a duly authorized officer of the Company and
each Subsidiary Guarantor, and all necessary or required consents to this letter
have been obtained and are in full force and effect, (2) this letter constitutes
the legal, valid and binding obligation of the Company and each Subsidiary
Guarantor enforceable in accordance with its terms, except as enforceability may
be limited by (i) bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), (3) after giving effect to Section 1 hereof,
the representations and warranties contained in paragraph 8 of the Note
Agreement are true on and as of the Effective Date, and (4) after giving effect
to Section 1 hereof, there shall not exist on the Effective Date any Event of
Default or Default.

 

SECTION 4.                         Reference to and Effect on Note Agreement and
other Transaction Documents.  Upon the effectiveness of the amendments in this
letter, each reference to the Note Agreement in any other document, instrument
or agreement shall mean and be a reference to the Note Agreement as modified by
this letter.  Except as specifically set forth in Section 1 of this letter, the
Note Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects.  Except as specifically set forth in Section 1 of
this letter, the execution, delivery and effectiveness of this letter shall not
(a) amend the Note Agreement, any Subordinated Note or any other Transaction
Document, (b) operate as a waiver of any right, power or remedy of the holder of
any Subordinated Note, or (c) constitute a waiver of, or consent to any
departure from, any provision of the Note Agreement, any Subordinated Note or
any other Transaction Document at any time.  The Company acknowledges and agrees
that it has no

 

3

--------------------------------------------------------------------------------


 

defense, whether legal or equitable, setoff or counterclaim to the payment and
performance of its obligations under the Note Agreement or any other Transaction
Document.  The execution, delivery and effectiveness of this letter shall not be
construed as a course of dealing or other implication that the holders of
Subordinated Notes have agreed to or are prepared to grant any amendment, waiver
or consent under the Note Agreement or any other Transaction Document in the
future, whether or not under similar circumstances.

 

SECTION 5.                         Expenses.  The Company hereby confirms its
obligations under the Note Agreement, whether or not the transactions hereby
contemplated are consummated, to pay, promptly after request by any holder of a
Subordinated Note, all reasonable out-of-pocket costs and expenses, including
attorneys’ fees and expenses, incurred by the holders of the Subordinated Notes
in connection with this letter or the transactions contemplated hereby, in
enforcing any rights under this letter, or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this letter or the transactions contemplated hereby.  The obligations of the
Company under this Section 5 shall survive transfer by any holder of any
Subordinated Note and payment of any Subordinated Note.

 

SECTION 6.                         Governing Law.  THIS LETTER SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL
BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK (EXCLUDING ANY CONFLICTS OF LAW
RULES WHICH WOULD OTHERWISE CAUSE THIS AGREEMENT TO BE CONSTRUED OR ENFORCED IN
ACCORDANCE WITH, OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY
OTHER JURISDICTION).

 

SECTION 7.                         Counterparts; Facsimile Signature Pages;
Section Titles.  This letter may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument. 
Delivery of an executed counterpart of a signature page to this letter by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this letter.  The section titles contained in
this letter are and shall be without substance, meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

[signature pages follow]

 

4

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

PRUDENTIAL CAPITAL PARTNERS IV, L.P.

 

 

 

By: Lake Street Partners IV, L.P. (its General Partner)

 

 

 

By:

/s/ Gordon A. Coletta

 

Name:

Gordon A. Coletta

 

Title:

Vice President

 

 

 

PRUDENTIAL CAPITAL PARTNERS MANAGEMENT FUND IV, L.P.

 

 

 

By:

Market Street Holdings IV, LLC (its General Partner)

 

 

 

 

By:

Prudential Investment Management, Inc. (its Managing Member)

 

 

 

 

 

By:

/s/ Gordon A. Coletta

 

Name:

Gordon A. Coletta

 

Title:

Vice President

 

 

 

 

 

PRUDENTIAL CAPITAL PARTNERS (PARALLEL FUND) IV, L.P.

 

 

 

By: Lake Street Partners IV, L.P. (its General Partner)

 

 

 

 

 

By:

/s/ Gordon A. Coletta

 

Name:

Gordon A. Coletta

 

Title:

Vice President

 

Allied Motion Technologies Inc. - Amendment No. 2

 

--------------------------------------------------------------------------------


 

Agreed and accepted:

 

 

 

ALLIED MOTION TECHNOLOGIES INC.

 

 

 

 

 

By:

/s/ ROBERT P. MAIDA

 

Name:

Robert P. Maida

 

Title:

Chief Financial Officer

 

 

Allied Motion Technologies Inc. - Amendment No. 2

 

--------------------------------------------------------------------------------


 

GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

 

The undersigned consent and agree to and acknowledge the terms of the foregoing
Amendment No. 2 to Note Agreement dated as of June 22, 2015 (the “Amendment”). 
The undersigned further agree that the obligations of the undersigned pursuant
to the Guaranty Agreement dated as of October 18, 2013 (the “Subsidiary
Guaranty”) executed by the undersigned are hereby ratified and shall remain in
full force and effect and be unaffected hereby.

 

Each of the undersigned acknowledges and agrees that it has no defense, whether
legal or equitable, setoff or counterclaim to the payment and performance of its
obligations under the Subsidiary Guaranty.

 

 

ALLIED MOTION CONTROL CORPORATION

 

 

 

By:

/s/ ROBERT P. MAIDA

 

Name:

Robert P. Maida

 

Title:

Vice President

 

 

 

 

 

EMOTEQ CORPORATION

 

 

 

By:

/s/ ROBERT P. MAIDA

 

Name:

Robert P. Maida

 

Title:

Vice President

 

 

 

 

 

MOTOR PRODUCTS CORPORATION

 

 

 

By:

/s/ ROBERT P. MAIDA

 

Name:

Robert P. Maida

 

Title:

Vice President

 

 

 

 

 

AMOT I, INC.

 

 

 

By:

/s/ ROBERT P. MAIDA

 

Name:

Robert P. Maida

 

Title:

Vice President

 

Guarantor Acknowledgment and Agreement

 

--------------------------------------------------------------------------------


 

 

AMOT II, INC.

 

 

 

By:

/s/ ROBERT P. MAIDA

 

Name:

Robert P. Maida

 

Title:

Vice President

 

 

 

 

 

AMOT III, INC.

 

 

 

By:

/s/ ROBERT P. MAIDA

 

Name:

Robert P. Maida

 

Title:

Vice President

 

 

 

 

 

STATURE ELECTRIC, INC.

 

 

 

By:

/s/ ROBERT P. MAIDA

 

Name:

Robert P. Maida

 

Title:

Vice President

 

 

 

 

 

GLOBE MOTORS, INC.

 

 

 

By:

/s/ ROBERT P. MAIDA

 

Name:

Robert P. Maida

 

Title:

Vice President

 

Guarantor Acknowledgment and Agreement

 

--------------------------------------------------------------------------------